EXHIBIT 10.3

SIXTH AMENDMENT

TO

STATE AUTO FINANCIAL CORPORATION

2000 DIRECTORS STOCK OPTION PLAN

The State Auto Financial Corporation 2000 Directors Stock Option Plan (the
“Plan”), as heretofore amended, is hereby further amended in the following
particulars:

 

§1. Definitions

All capitalized terms used in this amendment which are not otherwise defined
herein shall have the respective meanings given such terms in the Plan.

 

§2. No Stock Option Repricing without Shareholder Approval

The option price per share of Stock of any Stock Option granted under the Plan
shall not be changed or modified after the time such Stock Option has been
granted unless such change or modification is made with a the prior approval of
the Company’s shareholders.

 

§3. Effective Date; Construction

The effective date of this amendment is March 7, 2008, and this amendment shall
be deemed to be a part of the Plan as of such date. In the event of any
inconsistencies between the provisions of the Plan and this amendment, the
provisions of this amendment shall control. Except as modified by this
amendment, the Plan shall continue in full force and effect without change.